Exhibit 10.18

Summary of Director Compensation for Fiscal 2010

Each member of the Board of Directors who is not an employee of Tredegar or any
of its subsidiaries receives the following annual retainers, payable in equal
quarterly installments in arrears:

 

Non-Employee Director

   $ 50,000   

Chairman of the Board

   $ 20,000   

Audit Committee Chairperson

   $ 14,000   

Non-Chair Member of the Audit Committee

   $ 7,500   

Executive Compensation Committee Chairperson

   $ 9,000   

Non-Chair Member of the Executive Compensation Committee

   $ 5,000   

Nominating and Governance Committee Chairperson

   $ 6,000   

Non-Chair Member of the Nominating and Governance Committee

   $ 3,000   

Executive Committee Chairperson

   $ 9,000   

Non-Chair Member of the Executive Committee

   $ 4,500   

Member of the Investment Policy Committee

   $ 625   

The retainer paid to non-employee directors is paid $30,000 in cash and $20,000
in the form of a stock award. The stock award is determined based on the closing
price of Tredegar common stock as reported on the New York Stock Exchange
composite on the date of grant.